internal_revenue_service number release date index number ------------------------------------------ ------------------------ --------------------------------- ------------------------------ ------------------------------------------------- -------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128592-06 date june legend trust decedent daughter date date a statute statute statute statute child child child subtrust subtrust subtrust x shares dear ------------------- ---------------------------------------------------------------------------- ------------------- --------------------------------------------- --------------------- ------------------ -------- ------------------------------------------------------------------------------ -------------------------------------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------- ----------------------- --------------- ------------------------------ ------------------------------ ------------------------------ ----------------------------------------------------------------- this is in response to your date letter and other correspondence requesting rulings concerning the gift and generation-skipping_transfer gst tax consequences of the proposed renunciation of interests in a_trust and the release of a testamentary limited_power_of_appointment in the trust facts plr-128592-06 trust was created under the will of decedent for the benefit of his daughter trust provides that notwithstanding any other provisions in the will any trust trust grants daughter a testamentary nongeneral power to appoint outright or in daughter when decedent died on date trust provides for the trustees to pay daughter so much if any of the net_income as the trustees in their discretion deem necessary for daughter’s support maintenance and medical_expenses the trustees also have discretion to distribute the remaining income to daughter the trustees shall pay annually to daughter as she requests dollar_figurea from principal the trustees also have discretion to distribute principal in excess of dollar_figurea to daughter further trust trust principal to decedent’s lineal_descendants to the extent that daughter does not exercise her power_of_appointment the assets of the trust are to be divided equally among daughter’s children the assets are to be distributed outright to the child of daughter if that child has attained the age of if the child of daughter has not attained the age of then the assets are to remain in trust with of the asset value being distributed at age and the remaining value distributed when the child reaches age currently daughter has three children child child and child if a child of daughter dies before attaining the age of the trustees are to continue the trust for the benefit of that child’s issue established under the terms of the will shall terminate if it is not previously terminated twenty-one years after the death of the last survivor of the group consisting of decedent’s wife decedent’s three children child child and child and any other issue of decedent’s mother in being at the time of decedent’s death upon termination the trustees shall pay the remaining principal and undistributed_net_income of trust to such person or persons to whose income payments could be made under the terms of trust immediately prior to its termination and if there be no such persons distributions will be made per stirpes x shares will be divided into three equal parts and each part will be transferred into three new subtrusts subtrust subtrust and subtrust each subtrust to benefit one of daughter’s children daughter will also release her testamentary nongeneral_power_of_appointment over x shares in the three subtrusts each child will be the trustee and primary beneficiary of his or her own subtrust each child has an annual right to withdraw percent of the value of the principal and undistributed_income of that child’s trust no other distributions will be made to the child prior to the termination of that child’s trust daughter proposes to renounce her entire beneficial_interest in x shares in trust the subtrusts will continue for the lifetime of daughter and upon daughter’s death the remaining assets of each subtrust will be distributed to the child of that subtrust and if the child does not survive daughter the remaining assets will be held in trust for the benefit of child’s descendants and distributed in accordance with the same plr-128592-06 provisions in decedent’s will which pertain to trust each subtrust contains the same termination provisions in article tenth of decedent’s will that governs trust written instrument of renunciation statute provides that a beneficiary may renounce in whole or in part by filing a statute provides in relevant part that unless the transferor of the interest has otherwise indicated in the instrument creating the interest the interest renounced and any future_interest which is to take effect in possession or enjoyment at or after the termination of the interest renounced passes as if the person renouncing had died on the date the interest was renounced if the renunciation is not within the nine month period set forth in statute the person renouncing shall have no power to direct how the interest being renounced shall pass statute provides that any interest in property which exists on date may be renounced after date as provided herein an interest which has arisen prior to date in any person other than the person renouncing is not destroyed or diminished by any_action of the person renouncing you represent that statute requires x shares to continue to be held in a_trust until daughter’s death so that if a child of daughter dies before daughter the interest of the deceased child is not destroyed or diminished accordingly instead of distributing x shares outright in equal shares to each of daughter’s children x shares will be transferred to the three subtrusts in equal shares and remain in each subtrust until the earlier of daughter’s death or the termination of the subtrust under the perpetuities provision in trust you have requested the following rulings daughter’s renunciation of her entire beneficial_interest in x shares will constitute a gift_for purposes of sec_2501 daughter’s release of a testamentary nongeneral_power_of_appointment over x shares will not constitute a gift of such property for purposes of sec_2514 daughter’s renunciation of her entire beneficial_interest in x shares will not cause trust to become subject_to chapter daughter’s release of a testamentary nongeneral_power_of_appointment over x shares will not cause trust to become subject_to chapter daughter is the transferor of x shares transferred to the three subtrusts for purposes of chapter and accordingly distributions and terminating distributions from the three subtrusts to skip persons are subject_to gst tax sec_25_2511-1 of the gift_tax regulations provides that the gift_tax sec_2501 of the internal_revenue_code imposes a tax for each calendar plr-128592-06 law and analysis ruling year on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next- of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent’s will or by the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under local law there can be no refusal of ownership of property after its acceptance in the absence of the facts to the contrary if a person fails to refuse to accept the transfer to him of ownership of a decedent’s property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property property at the date of the gift is considered the amount_of_the_gift renunciation of her entire beneficial_interest in x shares will not be made within a reasonable_time therefore based upon the facts provided and the representations made we conclude that daughter’s renunciation of her entire beneficial_interest in x shares will constitute a gift from daughter to the beneficiaries of the three subtrusts sec_25_2511-1 provides that in the case of taxable transfers creating an in this case trust was created on date prior to date daughter’s sec_2512 provides that if the gift is made in property the value of the the value_of_the_gift is a question of fact and the service does not rule on such factual determinations see revproc_2007_1 2007_1_irb_1 however since the gift is not an absolute right to distributions of income or principal it cannot be valued by use of the tables contained in sec_2512 see 29_tc_730 plr-128592-06 rather the value_of_the_gift should be determined in accordance with the general valuation principles contained in sec_25_2512-1 further such an interest has more than a nominal value see revrul_67_370 1967_1_cb_324 ruling sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditor or the creditors of his estate daughter’s testamentary nongeneral_power_of_appointment is exercisable only in favor of decedent’s lineal descendents accordingly daughter does not possess a general_power_of_appointment based upon the facts provided and the representations made we conclude that daughter’s release of a testamentary nongeneral_power_of_appointment over x shares will not constitute a gift of such property for purposes of sec_2514 rulings date sec_2601 imposes a tax on every generation-skipping_transfer made after sec_2611 provides that the term ageneration-skipping transfer means a sec_2612 provides that the term taxable_termination means the taxable_distribution a taxable_termination or a direct_skip termination by death lapse of time release of power or otherwise of an interest in property held in a_trust sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person that for gst purposes an interest in trust exists if a person has a present right to receive trust principal or income or is a permissible current recipient of trust principal or income sec_26_2612-1 of the generation-skipping tax regulations provides sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust in which all the interests are held by skip plr-128592-06 persons or a_trust where if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made to a non-skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined under sec_2632 sec_2632 provides that an individual may elect to have this subsection not apply to any or all transfers made by such individual to a particular trust sec_2652 provides that the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_26_2652-1 provides in part that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of the property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added however this exemption does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date to an irrevocable_trust which is excluded from chapter the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 see sec_26_2601-1 provides that if an addition is made after september sec_26_2654-1 provides that if there is more than one transferor with sec_26_2601-1 provides that where any portion of a_trust remains plr-128592-06 sec_26_2654-1 rules for treating additions to a_trust by an individual other than the initial transferor as a separate trust for purposes of chapter respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter under sec_26_2654-1 with respect to a separate trust under sec_26_2654-1 an individual’s gst_exemption is allocated to the separate trust in trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for federal estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer for federal estate and gift_tax purposes power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26 b have been no additions actual or constructive to trust since that date accordingly trust is not subject_to chapter daughter’s renunciation of her entire beneficial_interest in x shares is a taxable transfer for gift_tax purposes x shares will be transferred into three subtrusts in which daughter will have no interest the property remaining in trust continues to be subject_to the original trust provisions with no modifications to those provisions based upon the facts provided and the representations made we conclude that daughter’s renunciation of her entire beneficial_interest in x shares will not cause trust to become subject_to chapter as discussed above daughter holds a testamentary nongeneral_power_of_appointment over trust daughter will release this power over x shares that are transferred to the three subtrusts the power_of_appointment was created in trust an irrevocable_trust that is not subject_to chapter therefore the release of the power_of_appointment over x shares will not be treated as a constructive_addition to trust accordingly based upon the facts provided and the representations made we conclude that the release of daughter’s testamentary nongeneral_power_of_appointment over x shares will not cause trust to become subject_to chapter trust was executed prior to date and it is represented that there sec_26_2601-1 provides that the release exercise or lapse of a as stated above under sec_2652 for purposes of chapter daughter is the plr-128592-06 transferor of x shares that will be transferred to the three subtrusts accordingly the three subtrusts are not exempt from chapter by virtue of trust’s exemption daughter may allocate her gst_exemption to the three subtrusts at the time of the transfer or gst_exemption may be automatically allocated under sec_2632 depending on whether the subtrusts are gst trusts as defined in that code section based upon the facts provided and the representations made we conclude that daughter is the transferor of the x shares that will be transferred to the three subtrusts for purposes of chapter and accordingly distributions and terminating distributions from the subtrusts to skip persons are subject_to gst tax in accordance with the power_of_attorney on file with this office copies of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied letter are being sent to your authorized representatives concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express or imply no opinion on the value of daughter’s gift to the three subtrusts representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office this letter is being sent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
